Citation Nr: 1605877	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for mitral valve replacement.

3.  Entitlement to service connection for atrial fibrillation.

4.  Entitlement to service connection for thyroid goiter.

5.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of cerebral vascular accident (CVA).

7.  Entitlement to an initial compensable rating for right upper extremity weakness associated with the cerebral vascular accident for the period from November 1, 2010, to April 9, 2012; in excess of 50 percent for the period from April 10, 2012, to September 30, 2012; and in excess of 20 percent from October 1, 2014.  

8.  Entitlement to an initial compensable rating for right lower extremity weakness associated with the cerebral vascular accident for the period from November 1, 2010, to April 9, 2012; in excess of 30 percent for the period from April 10, 2012, to September 30, 2012; and in excess of 10 percent from October 1, 2014.  

9.  Entitlement to a compensable rating for lumbosacral strain.  

10.  Entitlement to an initial compensable rating for erectile dysfunction.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

12.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.

13.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance or specially adaptive equipment, or for special adaptive equipment only.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant served on active duty from February 1952 to January 1954, from March 1955 to February 1957, and from May 1960 to July 1975.  He had service in the Republic of Vietnam from April 1967 to July 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The procedural history of this case is quite complicated and requires a detailed explanation.  In the interests of clarity, the Board has addressed the procedural history of the issues on appeal in separate sections.  

Entitlement to service connection for mitral valve replacement, atrial fibrillation, and thyroid goiter.

Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.

These issues come to the Board from a December 2010 rating decision which, inter alia, denied service connection for a mitral valve replacement, atrial fibrillation, and thyroid goiter; a rating in excess of 10 percent for hypertension; and special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  In December 2010, the appellant initiated an appeal of the RO's determination.  Following the issuance of Statement of the Case in November 2012, the appellant perfected an appeal with respect to these issues in December 2012.  

Entitlement to an initial rating in excess of 10 percent for residuals of cerebral vascular accident.

Entitlement to an initial compensable rating for right upper extremity weakness associated with the cerebral vascular accident for the period from November 1, 2010, to April 9, 2012; an initial rating in excess of 50 percent for the period from April 10, 2012, to September 30, 2012; and in excess of 20 percent from October 1, 2014.  

Entitlement to an initial compensable rating for right lower extremity weakness associated with the cerebral vascular accident for the period from November 1, 2010, to April 9, 2012; an initial rating in excess of 30 percent for the period from April 10, 2012, to September 30, 2012; and in excess of 10 percent from October 1, 2014.  

Entitlement to an initial compensable rating for erectile dysfunction.

In a December 2010 rating decision, the RO granted service connection for residuals of a cerebrovascular accident (CVA) with right side paresthesias and assigned an initial 10 percent disability rating, effective May 7, 2010.  Later that month, the appellant initiated an appeal with the initial rating assigned, arguing that not all of his stroke residuals had been considered in rating his disability, to include impaired speech.  

Before further action was taken on the appeal, in a May 2011 rating decision, the RO revised the December 2010 rating decision, apparently on the grounds of clear and unmistakable error, to reflect the assignment of an initial 100 percent disability rating for the appellant's residuals of a CVA with right side paresthesias from April 28, 2010, and a 10 percent rating from November 1, 2010.  See 38 C.F.R. § 4.124a, Diagnostic Code 8008 (providing for the assignment of a 100 percent disability rating for thrombosis of brain vessels for the first six months following the incident, after which the condition is to be rated on residuals, with a minimum 10 percent rating to be assigned).

On multiple occasions thereafter, the appellant requested reevaluation of the nature and severity of his stroke residuals following the expiration of the six month mandatory 100 percent rating.  See e.g. Reports of General Information, dated November 8, 2011, and April 10, 2012.  Although the issue of a higher initial rating for the appellant's residuals of a CVA with right-sided paresthesias remained in appellate status, for reasons which are unclear, the RO treated the appellant's communications as a claim for an increased rating.  See e.g. Deferred rating decision dated April 24, 2012.  

Thereafter, in a June 2012 rating decision, the RO assigned separate disability ratings for peripheral neuropathy of the right upper and lower extremities, both as a residual of the service-connected CVA.  The RO assigned initial 50 percent and 30 percent ratings, respectively, effective April 10, 2012.  In addition, the RO assigned an initial zero percent rating for erectile dysfunction, also as a residual of the service-connected CVA, effective March 24, 2011.  The Board observes that the basis for the RO's assignment of the effective dates referenced above is unclear from the rating decision, particularly as service connection for residuals of a CVA had been in effect from April 28, 2010, and rated on residuals from November 1, 2010.  Moreover, the issue of entitlement to a higher initial rating for that disability remained in appellate status.  

The record shows that the appellant thereafter continued to disagree with the ratings assigned for his service-connected CVA residuals.  See e.g. August 2012 Statement in Support of Claim and December 2012 notice of disagreement.  

In November 2012, the RO issued a Statement of the Case addressing, inter alia, the issue of entitlement to a rating in excess of 10 percent for residuals of a cerebrovascular accident.  The appellant duly perfected an appeal in December 2012.  

Thereafter, in a January 2013 rating decision, the RO, citing clear and unmistakable error in its June 2012 rating decision, proposed to reduce the disability ratings for the appellant's service-connected right upper and lower extremity peripheral neuropathy from 50 to 20 percent, and from 30 to 10 percent, respectively.  In February 2013, the appellant requested a predetermination hearing.  

In an April 2013 rating decision, prior to affording the appellant his requested hearing, the RO effectuated the proposed reduction.  The RO reduced the ratings for the appellant's service-connected peripheral neuropathy of the right upper and lower extremities to 20 percent and 10 percent, respectively, effective July 1, 2013, and recharacterized those disabilities as right upper and lower extremity weakness.  

Thereafter, the RO scheduled the appellant for his requested predetermination hearing, to be held in June 2013.  It was later rescheduled for April 2014 at the request of the appellant's attorney.  According to the available record, the appellant and his attorney were notified of the time and date of the hearing in a January 2013 letter, but neither appeared for the hearing or furnished an explanation for their failure to appear.  

Thereafter, in a July 2014 rating decision, the RO apparently revised its April 2013 rating decision and reduced the ratings for the appellant's service-connected peripheral neuropathy of the right upper and lower extremities to 20 percent and 10 percent, respectively, to be effective October 1, 2014.  In October 2014, the appellant submitted a statement disagreeing with the decision.  According to a note in the record, however, the RO determined that the communication was not a valid notice of disagreement, as the issue was already on appeal.  Nonetheless, in October 2014, the RO issued a Statement of the Case, and the appellant submitted a VA Form 9 later that month.  

In view of the procedural history of this case and the applicable legal criteria, the Board has characterized the issues on appeal as set forth on the cover page of this decision.  Although the RO appears to have treated the reduction in the ratings for the appellant's service-connected right upper and lower extremity weakness as a rating reduction, because those issues were on appeal as part and parcel of the issue of entitlement to a higher initial rating for the residuals of the appellant's service-connected CVA, those procedures are inapplicable.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App 89, 93 (2007) (holding that the procedural protections regarding rating reductions are inapplicable to staged ratings assigned as part of a claim for an increased disability rating).  Rather, the initial ratings to be assigned for all of the appellant's service-connected CVA residuals stem from the award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Entitlement to service connection for ischemic heart disease.

As best the Board can discern from the available record, in an October 2012 rating decision, the RO denied service connection for ischemic heart disease.  Unfortunately, the complete rating decision itself has not been included in the record on appeal, either in VBMS or Virtual VA.  The record on appeal, however, does contain an October 2012 notification letter which references a denial of service connection for ischemic heart disease in the October 2012 rating decision.  The appellant has duly appealed this determination.  

Entitlement to a compensable rating for lumbosacral strain.  

Again, as best the Board can discern from the available record, in a June 2012 rating decision, the RO denied a compensable rating for lumbosacral strain.  Although the rating decision itself makes no mention of this issue, the record does contain a June 2012 notification letter which references a denial of a compensable rating for lumbosacral strain.  The appellant has duly appealed this determination.  

Entitlement to a total rating based on individual unemployability due to service-connected disability.  

In a January 2013 rating decision, the RO, inter alia, denied a total rating based on individual unemployability due to service-connected disability (TDIU).  In February 2013, the appellant disagreed with the decision.  Following the issuance of a Statement of the Case in October 2014, the appellant perfected a timely appeal.  The Board also notes that, in light of the appellant's contentions and the evidence of record suggesting the appellant has been unemployable due to service-connected disability since April 2010, the issue of the appellant's entitlement to a total rating based on individual unemployability is part and parcel of the claim for a higher initial rating for his service-connected residuals of a CVA.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance or specially adaptive equipment, or for special adaptive equipment only.

In a July 2014 rating decision, the RO, inter alia, denied an automobile or specially adaptive equipment, or for special adaptive equipment only.  In October 2014, the appellant submitted a notice of disagreement with the RO's determination.  The record currently available to the Board contains no indication that a Statement of the Case addressing this matter has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Additional matters

In February 2015, the appellant and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the undersigned agreed to hold the record open for a period of 60 days until April 23, 2015, to allow the appellant's attorney the opportunity to submit a brief and any other evidence.  38 C.F.R. § 20.709 (2015).  

At the hearing, the appellant's attorney explained that, although he would provide a brief introduction, "obviously I'll make sure that that information is a little bit more flushed out in the formal brief I'll be submitting to Your Honor."  He indicated that the brief would include "some legal theories that we will be submitting to Your Honor."  Hearing Transcript at page 4.  

In April 2015, and again in May 2015, the appellant's attorney requested an additional 30 days to submit evidence and argument.  In June 2015, the appellant's attorney submitted additional evidence, along with a waiver of the RO's initial consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  However, he did not submit a brief.  

In July 2015, the appellant's attorney requested a third extension of 30 days for the submission of additional evidence and argument.  In August 2015, the appellant's attorney submitted additional evidence, along with a waiver of the RO 's initial consideration of any evidence received since the last Supplemental Statement of the Case.  Again, he did not submit a brief.  Later that month, the Board granted an extension of time until September 18, 2015, for the submission of additional evidence and argument.  However, no additional evidence or argument has been received by the Board since that time, to include a brief in support of the appeal.  

In appeals to the Board, claimants should allege specific errors of fact or law, see 38 U.S.C. § 7105(d)(5), and counsel are expected to present those arguments they deem material and relevant to their clients' cases.  See Barela v. Peake, 22 Vet. App. 155, 159 (2008) (noting that an attorney has the ethical duty to educate himself about the relevant law, analyze the factual and legal elements of a case, adequately prepare, and zealously represent his client's interest); see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005).  

The Board notes that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  As noted, the Board held the record open for 60 days following the February 2015 Board hearing and subsequently granted additional extensions of time to submit additional evidence and argument.  Pursuant to 38 C.F.R. § 20.709, ordinarily the open period will not exceed 60 days and will be as short as possible in order that appellate consideration of the case not be unnecessarily delayed.  Under the circumstances described above, the Board finds that it must proceed with consideration of the appeal based on the existing record, despite the fact that the brief from the appellant's attorney has not been received.  

The issues of entitlement to service connection for ischemic heart disease, mitral valve replacement, atrial fibrillation, and thyroid goiter; entitlement to higher initial ratings for residuals of a CVA, to include right upper and lower extremity weakness; entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound; and entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance or specially adaptive equipment, or for special adaptive equipment only, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The appellant's hypertension is manifested by diastolic pressure predominantly below 110 and systolic pressure below 200.  

2.  The appellant does not have a deformity of the penis.

3.  The appellant's service-connected low back disability is manifested by significant limitation of motion; muscle spasm and guarding severe enough to result in an abnormal gait and spinal contour; and severe pain.  These symptoms produce functional loss, including weakened and painful movement, incoordination, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing, which more nearly approximates the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.
.  
4.  The appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.115b, Diagnostic Code 7522 (2015).

3.  The criteria for a 50 percent rating for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In May 2010, February 2011, June 2011, and August 2011 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available and relevant post-service clinical records which the appellant has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).

The appellant has also been afforded adequate VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the examination reports, together with the appellant's lay testimony and the clinical evidence, contains the necessary findings upon which to decide the issues adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Moreover, the appellant has not argued that his service-connected hypertension or erectile dysfunction disabilities have increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal.  As set forth in more detail below, at the hearing, the elements necessary to substantiate the claims were discussed, and the appellant's attorney acknowledged that the evidence did not support the assignment of higher ratings.  There was no indication of outstanding, relevant evidence in support of the claims denied in this decision.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. 


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2015). 

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Entitlement to a rating in excess of 10 percent for hypertension

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for hypertension.  VA medical examination reports, private clinical records, and VA clinical records document that repeated blood pressure testing conducted during the pendency of this claim revealed that the appellant's systolic pressure has been predominately below 200, and his diastolic pressure has been predominately below 110.  Under these circumstances, a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101. 

Indeed, the appellant has not contended otherwise.  At the February 2015 Board hearing, the appellant's representative acknowledged that the appellant's anti-hypertensive medications seemed to control the appellant's hypertension and "[w]e don't have the sustainment of the diastolic or the systolic levels in his medical treatment records that he suffered from to show that he's allowed to get the higher rating at this time."  Transcript at 45.  The Board also notes that, at the February 2015 Board hearing, the appellant's attorney indicated that he did not wish to discuss the issue of entitlement to an increased rating for hypertension, but would submit a written brief on the issue.  As set forth above, however, that brief was not forthcoming.  Under these circumstances, the Board can find no basis upon which to assign a schedular rating in excess of 10 percent for hypertension.

The Board has considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected hypertension is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The appellant has not contended otherwise.  The symptoms associated with his service-connected disability are fully contemplated by the Rating Schedule.  There is no objective evidence of record demonstrating that the appellant's service-connected hypertension markedly interferes with his employment, nor is there any indication that he has been frequently hospitalized due to hypertension.  Consequently, the Board finds that no further action on this matter is warranted. 

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the appellant's service-connected hypertension.  The benefit of the doubt doctrine is therefore not for application. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990). 


Entitlement to a compensable rating for lumbosacral strain.

The rating criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (pertaining to degenerative arthritis of the spine).  That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned: 

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Under Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Under Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

In addition to the General Rating Formula for Diseases and Injuries of the Spine, an intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned. 

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Applying the facts in this case to the legal criteria set forth above, the Board finds that a 50 percent rating for the appellant's service-connected low back disability is warranted.  

The record in this case shows that, in connection with his claim for an increased rating for his service-connected low back disability, the appellant was initially afforded a VA medical examination in September 2010.  At that time, he reported that his low back symptoms included severe low back pain radiating to the right leg, particularly since his CVA.  He rated his pain as a 9 to 10 on a pain scale of 1 to 10.  The appellant explained that he could walk no more than one to two blocks before his pain became too severe.  He also reported flare-ups of pain twice daily and lasting about 30 minutes.  He indicated that his back pain affected his activities of daily living.  He denied being placed on bed rest in the last 12 months.  On objective examination, the appellant exhibited tenderness to palpation over the lower lumbar spine and paraspinal muscles.  Range of motion testing showed 0 to 75 degrees of forward flexion with pain beginning at 65 degrees.  He exhibited 0 to 25 degrees of extension with pain at 20 degrees.  He exhibited 0 to 25 degrees of lateral bending without pain, bilaterally.  He exhibited 0 to 25 degrees of lateral rotation without pain, bilaterally.  Range of motion did not change with repetitive testing.  X-ray studies showed diffuse age-related degenerative changes.  In addressing the DeLuca factors, the examiner noted that the appellant exhibited pain on motion and that such pain could worsen and further limit function particularly after repetitive use.  He indicated, however, that it was not feasible to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.  

The appellant was provided another VA medical examination to evaluate the severity of his service-connected low back disability in October 2011.  He again reported significant back pain and functional loss.  He indicated that he experienced flare-ups of pain with standing for greater than 2 to 3 minutes, sitting up straight for greater than 10 minutes, walking up steps or stairs, or rising from the sitting position.  Range of motion testing showed flexion to 70 degrees with pain beginning at 65 degrees.  He exhibited 10 degrees of extension with pain at 10 degrees.  He exhibited 25 degrees of lateral flexion with pain at 20 degrees, bilaterally.  He exhibited 25 degrees of right lateral rotation with pain at 20 degrees and 20 degrees of left lateral rotation.  Range of motion with repetitive testing showed that lateral flexion decreased to 15 degrees, bilaterally.  The examiner noted additional areas of functional loss including less movement than normal, weakened movement, incoordination, pain with movement, instability, and interference with sitting, standing, and weight bearing.  The appellant further exhibited tenderness to the lumbar muscles, as well as guarding or muscle spasm of the thoracolumbar spine which was severe enough to result in an abnormal gait.  The examiner diagnosed the appellant as having degenerative disc disease.  He indicated that the appellant had not had any incapacitating episodes over the past 12 months due to disc syndrome.  However, the examiner indicated that the appellant was unable to perform all activities of daily living due to lower back pain and balance problems caused by both his CVA and his low back pain.  For example, he required assistance with dressing and bathing, and he was unable to cook, clean, or perform any physical or sedentary tasks.  It was also noted that he walked very unsteadily, using a walker.  

In an April 2012 medical opinion, a VA physician noted that the appellant had been diagnosed as having age-related lumbar degenerative spondylosis as well as degenerative disc disease.  She indicated that both conditions were more likely than not age-related and that it was less likely that the service-connected lumbar strain had caused, contributed, or progressed into degenerative disc disease, nor did his service-connected lumbar strain aggravate his degenerative disc disease.  

In September 2012, the appellant was afforded an additional VA medical examination to evaluate the severity of his service-connected low back disability.  The examiner noted that the appellant had had a history of low back pain since service.  The appellant also reported flare-ups of pain which produced difficulty lifting, sitting, and walking.  Range of motion testing showed forward flexion to 55 degrees with pain at 55 degrees.  Extension was to 10 degrees with pain at 10 degrees.  Lateral flexion was to 20 degrees with pain at 20 degrees, bilaterally.  Rotation was to 20 degrees with pain at 20 degrees, bilaterally.  On repetitive testing, extension was reduced to 5 degrees.  The examiner determined that the appellant also exhibited additional functional loss, including weakened movement, pain on movement, instability of station, and disturbance of locomotion.  The appellant further exhibited guarding and muscle spasm of the thoracolumbar spine which was severe enough to produce an abnormal spinal contour.  The examiner noted that the appellant used a wheelchair and a walker.  He explained that the appellant's service-connected low back disability impacted his ability to work in that it produced difficulty with heavy physical labor.  The examiner further noted that, with the addition of the impairment caused by his stroke, the appellant would have difficulty obtaining meaningful gainful employment secondary to his inability to ambulate well, lift heavy objects, or perform fine motor movements.  

After considering the evidence above, as well as the remaining evidence of record, the Board finds that a 50 percent rating for the appellant's service-connected low back disability is warranted.  

As a preliminary matter, the Board notes that it has considered the April 2012 VA medical opinion to the effect that the appellant's current lumbar degenerative spondylosis and degenerative disc disease are age-related and unlikely caused or aggravated by his service-connected lumbar strain.  The Board, however, assigns this opinion far less probative value than the other three VA medical examination reports currently of record, all of which appear to evaluate the appellant's current low back symptomatology and pathology as part and parcel of his longstanding service-connected low back disability.  The April 2012 VA medical opinion was not based on a physical examination of the appellant, unlike the other VA medical examinations.  Additionally, the Board notes that, although the April 2012 VA physician indicated that the appellant's degenerative disc disease was not related to his service-connected lumbar spine, she failed to comment on the relationship between the appellant's degenerative spondylosis and his service-connected lumbar strain, nor did she comment on the possibility that the appellant's current degenerative disc disease and/or degenerative spondylosis were themselves causally related to the appellant's nearly twenty-year period of active duty during which he was seen on multiple occasions for low back pain.  Under these circumstances, the Board finds that the opinion is of little probative value, particularly when compared to the multiple other VA medical opinions of record.  

As a result, the Board finds that the record otherwise contains no basis upon which to distinguish between any low back symptomatology attributable to the service-connected lumbar strain and any nonservice-connected low back pathology.  Thus, the Board must consider all such symptomatology is evaluating the service-connected disability.  38 C.F.R. § 3.102 (2015); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must resolved in an appellant's favor and all symptomatology attributed to the service-connected condition).

The clinical evidence of record includes range of motion testing which shows that the appellant's thoracolumbar spine motion is limited to the extent necessary to warrant the assignment of a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  For example, a VA medical examination in September 2012 showed that the appellant's forward flexion was limited to 55 degrees.  He also exhibited muscle spasm and guarding which has been repeatedly noted to be severe enough to result in an abnormal gait and spinal contour.  

The record, however, makes clear that the appellant's low back disability is productive of significant functional loss beyond limitation of motion and muscle spasm.  For example, the appellant has repeatedly indicated that his low back pain is severe and flares up on a daily basis.  Noting the consistency of his statements over the course of this appeal, and having had the opportunity to witness the demeanor of the appellant at the February 2015 hearing, the Board finds the appellant to be highly credible in this regard.  

Moreover, multiple VA examiners have clearly indicated that the appellant's service-connected low back disability is productive of significant functional loss beyond limitation of motion.  For example, these examiners have noted weakened and painful movement, incoordination, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Indeed, it is clear that the appellant requires the use of a walker to ambulate or a wheelchair.  

In considering the record as a whole in light of the applicable rating criteria, the Board finds that the appellant's service-connected low back disability produces functional loss of such an extent that it more nearly approximates the equivalent of unfavorable ankylosis of the entire thoracolumbar spine, thereby warranting a 50 percent disability rating.  

The Board notes that the next higher rating under the General Rating Formula is not warranted, as there is no evidence of ankylosis of the entire spine, or the functional equivalent thereof.  Service connection is not in effect for the appellant's cervical spine, and he has not contended otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Similarly, a higher rating is not warranted under the Formula for Rating Intervertebral disc syndrome because the appellant's low back disability has not required physician-prescribed bed rest for at least 6 weeks in any 12-month period during the appeal period, and he has not contended otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5243.   

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, service connection is already in effect for the appellant's erectile dysfunction and right lower extremity disability.  The record contains no indication that he has any other additional neurological disability associated with the service-connected low back disability, and the appellant has not contended otherwise.  

For the foregoing reasons, the Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 50 percent rating are approximated, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In reaching this decision, the Board has also considered whether the appellant may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321.  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

After reviewing the record, however, the Board finds no basis for further action on this question, as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected low back disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected low back disability, including pain, limitation of motion, and functional loss, are fully contemplated by the Rating Schedule and the currently-assigned 50 percent rating.

The Board notes that, for all musculoskeletal disabilities, the Rating Schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the Rating Schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the Rating Schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the appellant's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There is a higher rating available under the diagnostic code, but the appellant's disability is not productive of such manifestations, as discussed above. 

Moreover, the appellant's service-connected low back disability has not necessitated frequent periods of hospitalization, and he has not contended otherwise.  Indeed, there is no indication that the appellant has ever been hospitalized in connection with his low back disability.  Finally, the Board finds that the appellant's service-connected low back disability, in and of itself, has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).   

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the appellant is unemployable solely as a result of his service-connected low back disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.  As set forth below, however, it is clear that the appellant's service-connected low back disability, together with his other service-connected disabilities, produces unemployability and that benefit has been granted on that basis.  


Entitlement to an initial compensable rating for erectile dysfunction

Erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate or advantageous to the appellant, and he has not contended otherwise.   

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated as 20 percent disabling.  Where the criteria for a compensable rating are not met, a zero percent rating shall be assigned.  38 C.F.R. § 4.31 (2015). 

In this case, although the appellant reports loss of erectile power, the record shows that he does not exhibit deformity of the penis.  Indeed, an October 2011 VA examination noted that the Veteran had erectile dysfunction, but not a deformity of the penis.  Rather, an examination of his penis was normal.  Under these circumstances, the requirements for an initial compensable rating for erectile dysfunction are neither met or nor nearly approximated.

Indeed, the appellant has not contended otherwise.  At his February 2015 Board hearing, the appellant's attorney acknowledged that "[b]ased on the higher rating of 20 percent we would need to show that there's some sort of deformity based on the scheduler.  I do not believe we have evidence of that."  Transcript at 45.  Also at the hearing, the appellant's attorney indicated that he did not wish to discuss the issue of entitlement to a compensable rating for erectile dysfunction, but would submit a written brief on the issue.  As set forth above, however, that brief was not forthcoming.  Under these circumstances, the Board can find no basis upon which to assign an initial compensable rating for erectile dysfunction.  

The Board also considered whether an extraschedular rating is warranted but finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no objective evidence of record demonstrating that the appellant's service-connected erectile dysfunction markedly interferes with his employment nor does the evidence show that he has been frequently hospitalized due to this disability.  The symptoms associated with his service-connected disability are fully contemplated by the Rating Schedule.  He has not contended otherwise.  Consequently, the Board finds that no further action on this matter is warranted. 

In summary, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for erectile dysfunction and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   




Entitlement to a total rating based on individual unemployability due to service-connected disability

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2015). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  "Unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

In light of the Board's decision above to award a 50 percent rating for the appellant's service-connected low back disability, the record on appeal indicates that service connection is currently in effect for the following:  lumbosacral strain, rated as 50 percent disabling from April 28, 2010; acoustic deficit, rated as 20 percent disabling from June 20, 2007; tinnitus, rated as 10 percent disabling from August 11, 2011; hypertension, rated as 10 percent disabling from August 1, 1975; residuals of a CVA, rated as 100 percent disabling from April 28, 2010, and 10 percent disabling from November 1, 2010; peripheral neuropathy of the right upper extremity, rated as zero percent disabling from November 1, 2010, 50 percent from April 10, 2012, and 20 percent from October 1, 2014; right lower extremity weakness, rated as zero percent disabling from November 1, 2010, 30 percent disabling from April 10, 2012, and 10 percent disabling from October 1, 2014; and hemorrhoids, left varicocele, and erectile dysfunction, all rated as zero percent disabling.  The appellant's combined disability rating is 100 percent from April 28, 2010; and 70 percent from November 1, 2010.  38 C.F.R. § 4.25 (2015).  

Thus, the appellant meets the percentage requirements set forth in section 4.16(a) for an award of a total rating based on individual unemployability from the date of the claim.

The Board further notes that the record in this case overwhelmingly indicates that the appellant is unemployable due to his service-connected disabilities.  

The record shows that the appellant has a vocational history as an automobile mechanic from 1975 until his CVA in 2010, after which he was unable to perform the physical demands of his duties.  

In an October 2011 VA medical examination report, the examiner noted that the appellant was unable to perform activities of daily living due to low back pain and balance problems caused by both his CVA residuals and his low back pain.  For example, he required assistance with dressing and bathing, and he was unable to cook, clean, or perform any physical or sedentary tasks.  

Similarly, at the September 2012 VA medical examination, the examiner explained that the appellant's service-connected low back disability impacted his ability to work in that it produced difficulty with heavy physical labor.  The examiner further noted that, with the addition of the impairment caused by the appellant's stroke residuals, he would have difficulty obtaining meaningful gainful employment secondary to his inability to ambulate well, lift heavy objects, or perform fine motor movements.  

In a February 2015 vocational assessment, a vocational rehabilitation consultant indicated that the appellant had been unable to engage in any substantially gainful occupation as a result of his service-connected disabilities since his CVA in April 2010.  She noted that the appellant required assistance in ambulation and was functionally unable to use his dominant upper extremity, and she that these limitations rendered him unable to perform any substantially gainful occupation in the general labor market.  

Upon consideration of the record in its entirety, with particular attention to the evidence discussed above, the Board finds that the appellant's service-connected disabilities, particularly his low back and CVA residuals, render him unable to secure and follow a substantially gainful occupation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  In fact, the Board is unable to identify any evidence of record suggesting that the appellant's service-connected disabilities are not productive of unemployability.  Under these circumstances, the Board finds that the record is sufficient to establish that the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. 


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.

A 50 percent disability rating for a lumbosacral strain is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for erectile dysfunction is denied. 

Entitlement to a total rating based on individual unemployability due to service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The remaining issues on appeal are not yet ready for appellate consideration.  

A review of the appellant's VBMS and Virtual VA files appears to indicate ongoing development of evidence relevant to the remaining issues on appeal at the AOJ.  See e.g. August 2015 VA Forms 2142's noting outstanding VA and private clinical records.  

The Board further finds that VA medical examinations are necessary with respect to the appellant's claims of service connection for ischemic heart disease, mitral valve replacement, atrial fibrillation, and thyroid goiter, as well as his claim for a higher initial rating for residuals of a CVA.  

At the February 2015 Board videoconference hearing, the appellant's attorney indicated that "[t]here was also a notation in [the appellant's] records from 1974, 1975 that showed that he had the diagnosis of the goiter."  Transcript at page 41.  The Board notes that the appellant was on active duty until July 1975, but is unable to identify this particular service treatment record.  The appellant's attorney is therefore advised that it would be to the appellant's benefit to submit a copy of that service treatment record for inclusion in the record on appeal.  See 38 C.F.R. § 3.103 (2015).

Also at the February 2015 Board hearing, the appellant's attorney noted that, in October 2010, a VA medical examiner concluded that it was less likely than not that the appellant's mitral valve condition and his atrial fibrillation had been caused by his service-connected hypertension.  The appellant's attorney, however, argued that "medical research is directly against that."  Transcript at page 6.  The appellant's attorney is advised that it would be to the appellant's benefit to submit such medical research for inclusion in the record on appeal, as it is highly relevant to the claim.  See 38 C.F.R. § 3.103 (2015).

As resolution of the other claims on appeal may have an impact on the appellant's claim for special monthly compensation, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for special monthly compensation should be held in abeyance, pending the development and readjudication of the other claims on appeal.  

Finally, as set forth above, in a July 2014 rating decision, the RO, inter alia, denied an automobile or specially adaptive equipment, or for special adaptive equipment only.  In October 2014, the appellant submitted a notice of disagreement with the RO's determination.  The record currently available to the Board contains no indication that a Statement of the Case addressing this matter has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that a Statement of the Case has been issued to the appellant and his attorney addressing the issue of entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance or specially adaptive equipment, or for special adaptive equipment only.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2015).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The AOJ should contact the appellant and ask him to submit or identify any additional records relevant to his claims for the period from April 2010 to the present.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional VA and/or private medical records pertinent to the appellant's claims.

3.  After associating all additional records with the claims file, the appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of any current heart disability, to include ischemic heart disease, mitral valve replacement, and atrial fibrillation.  Access to records in his electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

After examining the appellant and reviewing the record, the examiner should identify all cardiac pathology identified on examination.  He or she should then provide an opinion as to the following:

a. Is it at least as likely as not that the appellant's current cardiac pathology includes ischemic heart disease?

b. Is it at least as likely as not that the appellant's current mitral valve replacement and atrial fibrillation are causally related to his active service or any incident therein? 
 
c. Is it at least as likely as not that the appellant's current mitral valve replacement and atrial fibrillation are causally related to or aggravated by any service-connected disability, to include hypertension and residuals of a CVA?  

The report of examination should include rationale for all opinions rendered.

4.  The appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of any thyroid goiter.  Access to records in his electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

After examining the appellant and reviewing the record, the examiner should provide an opinion as to the following:

a.  Is it at least as likely as not that the appellant's current thyroid goiter is causally related to his active service or any incident therein?  In providing this determination, the examiner should comment on the pertinent evidence of record, to include an April 12, 1952, service treatment record noting a left neck mass, as well as the appellant's lay statements to the effect that he developed an enlarged neck during active duty which has persisted to the present day.  

b. Is it at least as likely as not that the appellant's current thyroid goiter is causally related to or aggravated by any service-connected disability, to include hypertension and residuals of a CVA?  

The report of examination should include a rationale for all opinions rendered.

5.  The appellant should be afforded a VA examination for the purpose of ascertaining the current severity and manifestations of service-connected cerebrovascular accident (CVA).  Access to records in his electronic Virtual VA and VBMS files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

After examining the appellant and reviewing the record, the examiner should identify all pathology and symptomatology attributable to the appellant's service-connected CVA, to include right-sided upper and lower extremity weakness, right hand impairment, face numbness, speech impairment, and impairment in memory or cognition.  The examiner should also assess the severity of each symptom.  The report of examination should include an explanation for all opinions rendered.

6.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the appellant and his attorney with a supplemental statement of the case and afford them an appropriate period of time for response.   Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


